EXHIBIT 10.98

 

FOURTH AMENDMENT TO

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”), dated as of December 26, 2013, is by and among ROYAL HAWAIIAN
ORCHARDS, L.P., a Delaware limited partnership formerly known as ML MACADAMIA
ORCHARDS, L.P., and ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation
formerly known as ML RESOURCES, INC. (collectively, “Borrower”), and AMERICAN
AGCREDIT, PCA (“Lender”) with respect to the following facts:

 

RECITALS

 

A.    Borrower and Lender entered into a Fourth Amended and Restated Credit
Agreement dated as of July 15, 2010 providing Borrower with certain financial
accommodations (the “Original Agreement”).  The Original Agreement was amended
by that First Amendment to Fourth Amended and Restated Credit Agreement dated
March 7, 2011 (the “First Amendment”), by that Second Amendment to Fourth
Amended and Restated Credit Agreement dated July 12, 2012 (the “Second
Amendment”), and that Third Amendment to Fourth Amended and Restated Credit
Agreement dated August 27, 2013 (the “Third Amendment”).  The Original
Agreement, the First Amendment, the Second Amendment and the Third Amendment
shall hereinafter be collectively referred to as the “Credit Agreement.”

 

B.    Borrower has requested that Lender amend the Credit Agreement to:
(i) extend the date on which the commitment amount of the Revolving Loan is to
be reduced from $7,000,000 to $5,000,000.00 from December 31, 2013 to
February 14, 2014; (ii) waive the Consolidated EBITDA financial covenant
requirement for the reporting period of December 31, 2013 only, with the
covenant requirement to remain in full force and effect on March 31, 2014, and
thereafter; (iii) amend the Consolidated EBITDA definition to include proceeds
from a subscription rights offering to be conducted by the Borrower prior to
February 14, 2014; and (iv) amend the definition of Tangible Net Worth to
include all proceeds from the Borrower’s subscription rights offering as if they
had been received on December 31, 2013.

 

C.    Lender is willing to grant forgoing request upon the terms and conditions
set forth herein below.

 

NOW, THEREFORE, taking the forgoing Recitals into account, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.   Definitions; References; Interpretation.

 

(a)           Unless otherwise specifically defined herein, each term used
herein (including the Recitals hereof) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement.

 

(b)           Each reference to “this Amendment”, “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference contained in the Credit
Agreement and each reference to “the Agreement” or “the Credit Agreement” and
each other similar reference in the other Loan Documents, shall from and after
December 26, 2013 refer to the Credit Agreement as amended hereby.

 

2.   Extension of Partial Payment Date.  The Partial Payment Date, as defined in
the Third Amendment is hereby extended to February 14, 2014.  On or before the
Partial Payment Date, Borrower shall make a partial payment of principal in such
amount as shall be sufficient to reduce the outstanding principal of the
Revolving Loan to $5,000,000.00.  Further, all interest and advances (if any)
shall be paid in full such that, on the Partial Payment Date, the total of all
amounts (principal, interest, advances, or otherwise) owing as and for the
Revolving Loan shall be no more than $5,000,000.00 on the Partial Payment Date. 
Failure to make such payment on the Partial Payment Date shall be a default on
the Revolving Loan.  On the Maturity Date Borrower shall pay the entire unpaid
principal sum together with all interest accrued thereon.

 

3.   Waiver.  Lender hereby waives compliance with Section 8.12(b) of the Credit
Agreement for the quarter ending on December 31, 2013.  Except as waived herein
the terms of Section 8.12(b) of the Credit Agreement shall remain in full force
and effect.

 

4.   Amendments to Definitions.  The following definitions included in the
Credit Agreement are hereby deleted in their entirety and replaced with the
following:

 

“Consolidated EBITDA” shall mean, for any period, for Royal Hawaiian Orchards,
L.P. and its Subsidiaries on a consolidated basis, the sum (without duplication)
of: (a) Consolidated Net Income; plus (b) the sum of (i) Federal, state, local,
and foreign income taxes, (ii) interest expense (including the interest portion
of any capitalized lease obligations), (iii) depletion, depreciation and
amortization, (iv) extraordinary losses, and (v) net proceeds from Royal
Hawaiian Orchards, L.P.’s subscription rights offering to be conducted prior to
February 14, 2013; minus (c) the sum of (I) gains on asset sales, and
(II) extraordinary gains.

 

“Maximum Revolving Loan” shall mean Seven Million Dollars ($7,000,000.00) until
February 14, 2014, and thereafter until the Maturity Date shall mean Five
Million Dollars ($5,000,000.00).

 

“Revolving Loan Promissory Note” means Revolving Loan Promissory Note dated
July 8, 2008, as amended by that First Amendment to Revolving Loan Promissory
Note dated June 30, 2009, as further amended by that Second Amendment to
Revolving Loan Promissory Note effective June 29, 2010, as further amended by
that Third Amendment to Revolving Loan Promissory Note effective July 15, 2010,
as further amended by that Fourth Amendment to Revolving Loan Promissory Note
dated July 15, 2010, as further amended by that Fifth Amendment to Revolving
Loan Promissory Note dated July 12, 2012, as further amended by that Sixth
Amendment to Revolving Loan Promissory Note dated August 27, 2013, as further
amended by that Seventh Amendment to Revolving Loan Promissory Note dated
concurrently with this Amendment..

 

--------------------------------------------------------------------------------


 

“Tangible Net Worth” shall mean the gross book value of the assets of Royal
Hawaiian Orchards, L.P. (exclusive of goodwill, patents, trademarks, trade
names, organization expense unamortized debt discount and expense, deferred
charges and other like intangibles), including all net proceeds from Royal
Hawaiian Orchards, L.P.’s subscription rights offering to be conducted prior to
February 14, 2013 less (i) reserves applicable thereto and (ii) all liabilities
(including subordinated liabilities), in each case determined in accordance with
GAAP (provided an adjustment shall be made to eliminate the effect of FAS 109),
and as reasonably determined by Lender in accordance with GAAP.  The calculation
of the December 31, 2013 Tangible Net Worth shall include the net proceeds from
the subscription rights offering as if they had been received on December 31,
2013.

 

6.  Conditions of Effectiveness.  The effectiveness of this Amendment shall be
subject to the satisfaction of each of the following conditions precedent:

 

(a)           Lender shall have received from Borrower a duly executed original
of this Amendment and a duly executed original of the Seventh Amendment to
Revolving Loan Promissory Note, along with all other documents required by
Lender associated with the amendment contemplated herein, in form and content
satisfactory to Lender.

 

(b)           There shall have been no material adverse change in the business,
condition (financial or otherwise), operations, performance, or properties of
the Borrower.

 

(c)           No event shall have occurred that may be or with the passage of
time may be considered an Event of Default as defined in the Credit Agreement or
any other document or documents signed by Borrower (whether as a borrower, as
mortgagor, or debtor).

 

(d)           All of the representations and warranties contained in the Credit
Agreement shall continue to be true and correct and remain in full force and
effect as of the date of this Amendment.

 

7.   Continuing Validity.  Except as expressly modified herein, the terms of the
original Agreement and all other related loan documents remain unchanged and in
full force and effect.  Consent by the Lender to the changes described herein
does not waive Lenders’ right to strict performance of the terms and conditions
contained in the Credit Agreement as amended.  Nothing in this Amendment will
constitute a satisfaction of the Indebtedness.  It is the Lender’s intention to
retain as liable parties all makers, guarantors, endorsers of the original
Indebtedness, unless Lender expressly releases such party in writing.  The Term
Loan (which includes the 2010 Term Loan) (or any other instrument not expressly
noted as affected hereby) is not affected by these presents.

 

8.  Security Remains In Effect.  All instruments of security (“Security
Instruments”), remain in full force and effect and secure all obligations of
Borrower, as affected by these presents, including without limitation that
Mortgage, Security Agreement, Financing Statement And Assignment Of Rents dated
January 8, 2009, recorded in the Bureau of Conveyances of the State of Hawaii on

 

--------------------------------------------------------------------------------


 

January 14, 2009, as Document No. 2009-004913, and filed in the Office of the
Assistant Registrar of the Land Court of the State of Hawaii as Document
No. 3818975 and noted on Transfer Certificate of Title No. 283473, 337743,
337744, 510502, 589117, and 473851, as additionally charged and amended by that
Additional Charge To And Amendment Of Mortgage, Security Agreement, Financing
Statement And Assignment Of Rents effective June 30, 2009, recorded as aforesaid
as Document No. 2009-103496 through 2009-103497 and filed as aforesaid as
Document No. 3875709 through 3876710 and noted on the aforesaid Transfer
Certificates of Title, and as additionally charged and amended by that
Additional Charge to and Amendment of Mortgage, Security Agreement, Financing
Statement and Assignment of Rents made effective on July 15, 2010, recorded in
the Bureau of Conveyances of the State of Hawaii on August 6, 2010, as Document
No. 2010-0113108, and filed in the Office of the Assistant Registrar of the Land
Court of the State of Hawaii as Document No. 3986961 and noted on the aforesaid
Transfer Certificates of Title, and as additionally charged and amended by that
Additional Charge to and Amendment of Mortgage, Security Agreement, Financing
Statement and Assignment of Rents made effective on August 29, 2013, recorded in
the Bureau of Conveyances of the State of Hawaii on September 26, 2013, as
Document No. 201340533-S, and filed in the Office of the Assistant Registrar of
the Land Court of the State of Hawaii as Document No. T-8669165A thru
T-8669165B, and a security agreement dated May 1, 2000, an supplement thereto
dated May 1, 2004, a second supplement thereto dated July 8, 2008, a third
supplement thereto dated June 30, 2009, and a forth supplement thereto dated
July 15, 2010, and the financing statement(s) recorded as aforesaid as Document
No(s). 2000-059003 and 2010-113110.  These presents do not and shall not affect
the priority of any of the Security Instruments.  These presents are made as a
part of the same transaction(s) as the transaction(s) evidenced by the
instruments heretofore recited in these presents.  Borrower jointly and
severally re-affirm(s) all of Borrower’s obligations to Lender whether as set
forth in this writing or in any other writing or otherwise (and whether as a
borrower, mortgagor, debtor, or otherwise).”

 

9.  Miscellaneous.

 

(a)           The Borrower acknowledges and agrees that the execution and
delivery by Lender of this Amendment shall not be deemed to create a course of
dealing or an obligation to execute similar amendments or waivers in the future.

 

(b)           This Amendment shall be binding upon and inure to the benefit of
the Borrower and the Lender and their respective successors and assigns.

 

(c)           This Amendment shall be governed by and construed in accordance
with the laws of the State of California, provided that the Lender shall retain
all rights arising under federal law.

 

(d)           This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.  Each of the parties hereto understands and
agrees that this document may be delivered by any party thereto either in the
form of an executed original or an executed original sent by facsimile
transmission to be followed promptly by mailing of a hard copy original, and
that receipt by the Lender of a facsimile transmitted document purportedly
bearing the signature of the Borrower shall bind the Borrower with the same
force and effect as the delivery of a hard copy original.  Any failure of the
Lender to receive the hard copy executed original of such document shall not
diminish the binding effect of receipt of the facsimile transmitted executed
original of such document of the party whose hard copy page was not received by
the Lender.

 

(e)           This Amendment contains the entire agreement of the parties hereto
with reference to the matters discussed herein.

 

--------------------------------------------------------------------------------


 

(f)            If any term or provision of this Amendment shall be deemed
prohibited or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Loan Documents and, to the extent possible, the invalid portion shall be
reformed and this Amendment and the Loan Documents, as the case may be, shall be
enforced as so reformed or without the invalid portion, as appropriate, to
accomplish the purposes thereof.  Except as amended by these presents, and as so
amended, all documents signed by Borrower (whether as a borrower, mortgagor,
debtor, or otherwise) remain in full force and effect (including, without
limitation, all promissory notes and amendments thereto, mortgages and
additional charges thereto and amendments thereof, security agreements and
financing statements and additional charges thereto and amendments thereof, and
loan agreements (whether denominated as a credit agreement or otherwise) and all
additional charges thereto and amendments thereof) and Lender has, reserves, and
shall have all rights thereunder.

 

IN WITNESS WHEREOF the parties have signed this Amendment as of the date first
above written.

 

 

BORROWER:

 

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership

formerly known as ML MACADAMIA ORCHARDS, L.P.

 

By: Royal Hawaiian Resources, Inc., a Hawaii corporation

formerly known as ML Resources, Inc., its managing general partner

 

By:

/s/ Jon Y. Miyata

 

 

 

 

Name:

Jon Y. Miyata

 

 

 

 

Title:

VP & Chief Accounting Officer

 

 

ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation

formerly known as ML RESOURCES, INC.

 

By:

/s/ Jon Y. Miyata

 

 

 

 

Name:

Jon Y. Miyata

 

 

 

 

Title:

VP & Chief Accounting Officer

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

AMERICAN AGCREDIT, PCA,

a federal production credit association

 

By:

/s/ Dennis P. Regli

 

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------